Case 1:21-cv-01520-DG-JRC Document 11 Filed 06/08/21 Page 1 of 2 PageID #: 345




                SALMON ♦ RICCHEZZA ♦ SINGER & TURCHI LLP
KRISHNA B. NARINE                                    www.srstlaw.com                               1601 MARKET STREET
Tel.: 215-606-6600                                                                                          SUITE 2500
Direct: 215-279-9706                                                                             PHILADELPHIA, PA 19103
Fax: 215-606-6601
knarIne@srstlaw.com                                                           TOWER COMMONS 123 EGG HARBOR ROAD
                                                                                        SUITE 406 SEWELL, NJ 08080
                                                                                                 Tel: 856-354-8074
                                                                                                 Fax: 856-354-8075



                                                        June 8, 2021

Via ECF
Hon. Diane Gujarati
United States District Court
225 Cadman Plaza East
Brooklyn, NY 11201


          Re:          Aravind Bharadwaj v. NYC Green Transportation Group, LLC and
                       NuRide Transportation Group, LLC, Case No. 1:21-cv-01520-DG-JLC


Dear Judge Gujarati:

       We represent Plaintiff Aravind Bharadwaj. This letter responds to Defendants NYC
Green Transportation Group, LLC (“NYC Green”) and NuRide Transportation Group, LLC’s
(“NuRide”) (collectively, “Defendants”) request for a pre-motion conference with the Court to
allow Defendants to file a motion to dismiss Bharadwaj’s Complaint (ECF No. 1) under Federal
Rule of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction.

       Bharadwaj’s complaint is before the Court under diversity jurisdiction pursuant to 28
USC §1332(a)(2) as he is a resident alien domiciled in California.1 Bharadwaj alleged claims of
breach of contract and breach of fiduciary duty against NYC Green and NuRide, respectively.
While Bharadwaj is a member of NYC Green, he is not a member of NuRide.

        With respect to NYC Green, Bharadwaj is an EB-5 Interest Holder which means that his
capital contribution was made as a qualifying investment under the EB-5 Immigrant Investor
Program. See Exhibit C to the Complaint (ECF No. 01-7) at C-3. As an EB-5 Interest Holder,
Bharadwaj has no authority with respect to the operation and management of NYC Green and no
claim to any of its revenues. Id. at Art. 4 and Art. 5. Instead, he is only entitled to the return of


1
 On June 5, 2021, Mr. Bharadwaj was issued a green card thus making him a permanent resident alien. It is well
settled that residence and possession of a green card are irrelevant in the determination of diversity jurisdiction. e.g.
Musica Latina Intl., Inc. v. Blades 1984 U.S. Dist. LEXIS 16539, 1984 WL 336 (S.D.N.Y. 1984)


{00410105.DOCX}
Case 1:21-cv-01520-DG-JRC Document 11 Filed 06/08/21 Page 2 of 2 PageID #: 346




that capital contribution if his EB-5 application for permanent resident status is denied, as it was
in this case.

        Bharadwaj is not a member of NuRide. As such, provided there is no member of NuRide
who does not have United States citizenship, the Court must exercise diversity jurisdiction over
the claims against NuRide. See Zhai v. Hongjie Zhang 2018 U.S. Dist. LEXIS 236274 (C.D.Cal.
2018). Should the Court have diversity jurisdiction over the claim against NuRide, the Court may
exercise supplemental jurisdiction over the claim against NYC Green under 28 U.S.C. §1367.
Both claims arise from a common nucleus of facts and the circumstances set forth in 28 U.S.C.
§1367(c) pursuant to which a District Court may decline supplemental jurisdiction do not exist
here.2

        Hence, Bharadwaj may be able to amend his complaint to allege the existence of
diversity and supplemental jurisdiction. Whether this Court’s jurisdiction exists will depend on
the status of the members of the Defendants. In order to be able to allege diversity and
supplemental jurisdiction, Bharadwaj should be allowed to conduct limited jurisdictional
discovery as to the identities of the members of NuRide and NYC Green. In this instance, limited
jurisdictional discovery will promote efficiency by providing Bharadwaj an opportunity to
determine the proper forum for his lawsuit.

        Therefore, Plaintiff respectfully requests that the Court grant leave for limited
jurisdictional discovery and pending the results of such discovery, the opportunity to amend the
complaint prior to a pre-motion conference or the filing of a motion to dismiss.


Very truly yours,

SALMON, RICCHEZZA, SINGER & TURCHI LLP



/s/ Krishna B. Narine
___________________________________
Krishna B. Narine




2
 29 U.S.C. §1367(c) states: The district courts may decline to exercise supplemental jurisdiction over a claim under
subsection (a) if - (1) the claim raises a novel or complex issue of State law, (2) the claim substantially predominates
over the claim or claims over which the district court has original jurisdiction, (3) the district court has dismissed all
claims over which it has original jurisdiction, or (4) in exceptional circumstances, there are other compelling reasons
for declining jurisdiction.


{00410105.DOCX}
